Heisel, J.,
delivering the opinion of the court:
Case stated upon amicable action for the recovery of the amount paid by plaintiff to defendant, under protest, for certain taxes.
The facts agreed upon show that plaintiff is a corporation of this state engaged in the business of operating a manufacturing plant, within the limits of the City of Wilmington, for the manufacture of rubber hose, etc., and is the owner, inter alla, of six lots of land upon which are erected factory buildings, power house and general offices used in connection with its business of manufacturing as aforesaid.
That the buildings upon said lots of land were erected at different times during the period from the year 1909 to the year' 1913.
That the plaintiff is, and, at the time of the erection of each *446of the above mentioned buildings, was a manufacturing establishment, in which labor is, and, at the time of the erection of each of said buildings, as aforesaid, was employed; and, at the time of the erection of each of said buildings, the said lots of land upon which said buildings were erected, respectively, were all marsh and meadow land.
That for the tax year beginning July 1, 1914, and ending July 1, 1915, the said municipal corporation did value and assess the above mentioned real estate of the said plaintiff, for the purpose of municipal taxation, at the aggregate sum of twenty-eight thousand nine hundred and three dollars and seventy-five cents.
That the plaintiff, then, as now, the owner of the real estate, designated as Nos, 1, 2, 4A, 5, 6 and 9, in the case stated, did duly and properly appeal from said assessment to the Board of Assessment, Revision and Appeals of the Council of the said municipal corporation, upon the ground that said real estate, so designated as aforesaid, was and is exempt from taxation by said municipal corporation under Chapter 106, Volume 21, of the Laws of Delaware, for the reason that said, real estate is in fact marsh and meadow land upon which a manufacturing establishment or industrial improvement, for the employment of labor, was erected after the passage of the statute, above designated as Chapter 106, Volume 21, of the Laws of Delaware, and is therefore exempt from all taxes, burdens, assessments or impositions whatsoever for municipal purposes, for a period of ten years after the erection of said buildings, respectively; and the said board of assessment, revision and appeals did hear said appeal in accordance with law, and did determine the same by refusing to vacate said assessments, or to change the same, or exempt said real estate from such assessment.
That the said plaintiff, thereafter, did pay to the collector of taxes for the Southern District of the said City of Wilmington, the sum of three hundred and seventy dollars and sixty-nine cents, being the amount of the taxes claimed by said collector as due by said plaintiff by reason of its ownership of said properties, so assessed and valued as aforesaid. The said payment of said amount was made under protest and with the understanding that, *447if the Superior Court of the State of Delaware should decide that the properties above mentioned are exempt from municipal taxation by the City of Wilmington, the said amount, so paid as aforesaid, should be repaid by the defendant to the plaintiff.
That if the court shall be of the opinion that the said lots of land and buildings, so as aforesaid designated as Nos. 1, 2, 4A, 5, 6 and 9 were exempt from municipal taxation by the said defendant for the tax year beginning July 1, 1914, and ending July 1, 1915, under said Chapter 106, Volume 21, of the Laws of Delaware, then judgment shall be entered for the plaintiff and against the defendant for the sum of three hundred and seventy dollars and sixty-nine cents, with the costs of this suit; but if the court shall be of opinion otherwise then judgment shall be entered for the defendant and against the plaintiff for the costs of this suit.
Plaintiff contends that the properties mentioned in the case stated are exempt or relieved from taxation by the city for the year 1914 by reason of Section 5 of Chapter 106, Volume 21, of the Laws of Delaware. Defendant contends that said section 5 is so modified by section 6 of the same chapter, as to limit the period in which manufacturing or industrial establishments, erected after the enactment of the law, are exempt, to ten years from the passage of the law, and the law having been approved on the twentieth day of May, 1898, the ten years have elapsed and the properties in question were subject to taxation for municipal purposes by the defendant for the year 1914.
Chapter 106, Volume 21, was an act to classify real estate in the City of Wilmington for the purposes of municipal taxation, and to exempt certain lands from such taxation.
Sections 1 and 2 have to do with the classification of the real estate within the city, in such a manner as to discriminate between the rural or suburban, and the built-up portion of the city, and have no special bearing upon the question raised in this case.
Sections 3, 4, 5 and 6 have to do with the exemption from taxation of marsh and meadow lands within the limits of the city, and are as follows:
“Section 3. That all marsh and meadow lands within the limits of the City of Wilmington that are protected from overflow by the tides by banks *448at the expense of the owners thereof, whereon no houses or buildings are erected, be and the same are hereby declared to be exempt from all taxes, assessments, burdens or impositions whatsoever for municipal purposes.”
“Section 4. That any marsh or meadow land, as aforesaid which has been filled in, or which may hereafter be filled in or raised above high water, so as to become high and fast land; the expense of the same being borne by the owner, shall be exempt from all taxes, assessments, burdens or impositions whatsoever for municipal- purposes for a period of ten years from the time said lands become high and fast lands.”
“Section 5. That any marsh or meadow land, as aforesaid upon which any manufacturing establishment or industrial improvement, for the employment of labor, shall be erected after the passage of this act shall for a period of ten years after the same shall be erected, be exempt from all taxes, burdens, assessments or impositions whatsoever for municipal purposes.”
“Section 6. That any marsh or meadow land, as aforesaid or where the same has been filled in or raised, as aforesaid, so as to become fast and high land, upon which any manufacturing establishment or industrial improvement, for the employment of labor has been erected within two years prior to the passage of this act,' or which may hereafter be erected, shall, for a period of ten years after the passage of this act, be exempt from all taxes, assessments, burdens or impositions whatsoever for municipal purposes.”
Under section 3 all marsh and meadow lands protected from overflow by the tide, by banks maintained at the expense df the owners, upon which no houses or buildings are erected are exempt from taxation indefinitely and until the provisions of that section be changed by an act of the General Assembly.
Under section 4, whenever the marsh or meadow lands mentioned in section 3, have been filled in or raised above high-water mark at the expense of the owner, the exemption from taxation is limited to ten years from the time such lands became high and fast lands.
Section 5 provides that the marsh or meadow land mentioned in either section 3 or section 4, when improved by the erection thereon of any manufacturing establishment or industrial improvement, for the employment of labor shall, for a period of ten years after the same shall be erected, be exempt from taxes, etc., for municipal purposes.
To encourage the reclamation and subsequent improvement of the marsh and meadow land within the city limits, seems to have been the object in view in the ‘enactment of sections 3, 4 and 5, and had the chapter ended with section 5, there could be no question that the lands and buildings mentioned in this case *449(the building having been erected less than ten years ago) would be exempt from taxation for the year 1914.
Section 5 deals specifically with marsh or meadow land upon which manufacturing establishments are erected after the passage of the act, and clearly intends to exempt them from.taxation for city purposes for the period of ten years after the erection of the buildings, thus affording equal benefit, and encouragement by way of exemption of taxation, to all, who improve such lands after the passage of that act.
The object of section 6, we think, was to give the same benefit to those who had already built such establishments upon the marsh or meadow land, within two years prior to the passage of the act, as was given to those which might be erected after the passage of the act, as provided in section 5. To construe section 6 otherwise, or as contended for by counsel for defendant, would destroy the primary object of sections 3, 4, 5 and 6, which was to encourage the building of manufacturing establishments or industrial improvements, for the employment of labor, upon the marsh or meadow lands within the city. We think the phrase “or which may hereafter be erected” where it occurs in section 6 is meaningless, and section 6 should be read without such phrase.
We are therefore of the opinion that the said lots of land and buildings designated in the case stated as Nos. 1, 2, 4A, 5, 6 and 9 were exempt from municipal taxation by the defendant for the tax year beginning July first, 1914, and ending July first, 1915, under Chapter 106, Volume 21, of the Laws of Delaware, and order judgment entered for the plaintiff and against the defendant for the sum of three hundred and seventy dollars and sixty-nine cents with the costs of this suit.